Herman Jahnke, administrator of the estate of Charles J. Jahnke, deceased, filed a report in the probate court of DuPage county together with a petition for distribution of part of the personalty in the estate to the four surviving aunts and uncles of the intestate. Verne Selle, a son of a deceased uncle of the intestate, filed objections to the report and an answer and counter petition to the petition for distribution, all of which were dismissed by the probate court. He then appealed to the circuit court of DuPage county. This appeal was also dismissed upon the motion of the administrator. The case comes here by direct appeal, a constitutional question having been alleged to exist.
The questions raised in appellant's answer and counter petition were also raised by him in his appeal to this court from a decree of partition of the real estate of the intestate by the circuit court of DuPage county and were decided against him in Jahnke v.Selle (ante, p. 268.) On the authority of that decision we hold that the probate court properly ordered the personal property to be distributed to the four surviving aunts and uncles of the intestate. Since appellant *Page 342 
had no interest in the estate, his objections to the report of the administrator were likewise properly overruled by the probate court, and the circuit court correctly dismissed his appeal as to both matters.
The judgment of the circuit court of DuPage county is affirmed.
Judgment affirmed.